—Judgment, Supreme Court, New York County (John Bradley, J., at suppression hearing; Leslie Crocker Snyder, J., at plea and sentence), rendered July 12, 1994, convicting defendant of murder in the second degree and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s claim that his confession should be suppressed because the police falsely advised him that all three witnesses had identified him at the lineup when only one of them had made an equivocal identification is unpreserved, and we decline to review it in the interest of justice. Were we to review, we would find that the misrepresentation made by the detective did not deny defendant due process (see, People v Ingram, 208 AD2d 561, lv denied 84 NY2d 1033); that the length of the interrogation did not render it coercive (see, People v Torres, 213 AD2d 359, lv denied 86 NY2d 784; People v Garcia, 216 AD2d 319, lv denied 86 NY2d 842); and that under the totality *195of circumstances, the strategies used by the detectives during defendant’s interrogation were not likely to induce an involuntary confession. Nor is there any basis to conclude that the detectives deliberately delayed defendant’s arraignment for the purpose of denying him of his right to counsel (see, People v Wilson, 56 NY2d 692, 694).
We have reviewed defendant’s other claims and find them to be without merit. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.